Citation Nr: 0417721	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-03 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

William Henry, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) that denied 
service connection for bilateral hearing loss.  The veteran 
has been represented throughout this appeal by the Veterans 
of Foreign Wars.

In June 2004, the Board granted the veteran's motion to 
advance his case on the docket for good cause under the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran served aboard the USS LST-468 (LST-1 Class Tank 
Landing Ship) and claims he suffered severe earaches due to 
the poor ventilation of his headset causing perspiration to 
collect in his ear and bleeding earaches.  The veteran also 
claims damage to his hearing was caused by close proximity, 
without ear protection, to a 40 mm antiaircraft gun and a 50-
caliber machine gun.  Numerous statements from fellow 
shipmates were submitted in support of this allegation.  Both 
the veteran and shipmate statements submitted on his behalf 
indicate that he was treated for an ear condition, however 
there in no indication of treatment in his service medical 
records. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002). 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Private medical records note a long history of Meniere's 
Syndrome as well as in-service fungal otitis externa, with 
hearing loss starting in World War II.  (See history notes 
dated November 1999 from the Tampa Bay Hearing and Balance 
Center).  Not all of these private medical reports referenced 
in the claim file are of record, such as Dr. Silverstein, Dr. 
Buses, and Dr. Kemper.  (See history notes dated November 
1999 from the Tampa Bay Hearing and Balance Center).  In 
reviewing a similar factual scenario, the United State Court 
of Veterans Appeals has held that the VA should obtain all 
relevant VA and private treatment records that could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Accordingly, this case is REMANDED for the following actions:

1.  The RO must contact the veteran and 
request he submit all records in his 
possession and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.

2. The RO should request the veteran 
provide the addresses of Dr. Kemper (of 
Fort Lauderdale), Dr. Buses (of 
Pittsburgh), and Dr. Silverstein as well 
as the names, addresses and approximate 
dates of treatment for any healthcare 
providers, including VA, who may possess 
current records pertinent to his claim.  
After obtaining any necessary consent 
forms for the release of the veteran's 
private medical records, the RO should 
obtain, and associate with the claims 
folder, all records noted by the veteran 
that are not currently on file.

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, the RO should ask for a 
VA audiologic examiner to express an 
opinion, based upon a review of the 
material in the claims file, as to the 
following question:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
bilateral hearing is etiologically related 
to exposure to acoustic trauma during his 
active service.  VA examined the veteran 
in August 2002 (the report is marked with 
a yellow tab on the right hand side of the 
claims file, which reads, "VAX Audio Exam 
8/02"), and he has bilateral hearing loss 
for VA purposes as defined by 38 C.F.R. § 
3.385 (2003).  If the examiner determines 
that an audiologic examination is 
required, one should be scheduled, but the 
Board is not specifically ordering another 
test in this remand.  All supporting 
rationale for the opinion must also be 
provided.  

4.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for bilateral hearing loss.  
If the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




